McMurray, Judge.
Defendant was indicted, tried and convicted of the offense of forgery in the first degree in the presentation and cashing of a forged check in the purchase of unspecified groceries. He was sentenced to serve a term of six years, four years of which were to be served "under the penal system, and the remaining two (2) on the outside on order of probation; said probation is to begin immediately upon release from incarceration!’ Defendant appeals. Held:
1. The evidence was ample in proving the check was stolen and forged; and that the defendant had presented and cashed same obtaining groceries and cash for said check. Talley v. State, 137 Ga. App. 548, 549 (224 SE2d 455) and cits.
2. During the direct examination of the defendant as a witness in response to the question "Have you ever forged any checks?” the defendant answered "No, sir.” Whereupon, on cross examination he admitted that "in the year of 1964 I was convicted and I pleaded guilty to forging some checks.” No objection whatsoever was made to this cross examination. The defendant himself invited the cross examination resulting in this testimony. See in this connection Willingham v. State, 134 Ga. App. 144, 145 (2) (213 SE2d 516). However, objection cannot be made for the first time in this court. See Clenney v. State, 229 Ga. 561, 563 (3) (192 SE2d 907).
3. Defense counsel injected questions in regard to *186photographs presented to the witnesses for identification purposes after the forged check was presented for cashing and had been returned as a forgery. The evidence simply does not establish impermissibly suggestive procedure violative of the rights of the defendant. However, for the same reason cited in Division 2, the defendant has failed to preserve a review in failing to file a proper objection as well. The defendant also injected the question of photographs into the case when his own counsel elicited the identification as to photographs.
Submitted July 10, 1978
Decided September 6, 1978
Rehearing denied November 22, 1978.
G. Carey Nelson, C. Stephen Cox, for appellant.
Charles Crawford, District Attorney, T. Joseph Campbell, Assistant District Attorney, for appellee.
4. Having considered each and every enumeration of error argued by counsel for defendant and finding no error, we must affirm.

Judgment affirmed.


Quillian, P. J., and Webb, J., concur.